1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4

5
      MARVIN D. RICHARD,                              Case No. 2:18-cv-00181-KJD-NJK
6
         Petitioner,
7           v.                                        ORDER
8
      JOE GENTRY, et al.,
9
         Respondents.
10

11

12          In this habeas corpus action, the petitioner, Marvin D. Richard, represented by
13   counsel, filed a second amended habeas petition on October 4, 2018 (ECF No. 18).
14   Respondents were due to file a response to the second amended petition by
15   January 31, 2019. See Order filed March 29, 2018 (ECF No. 14); Order filed
16   December 7, 2018 (ECF No. 26).
17          On January 30, 2019, Respondents filed a motion for an extension of time
18   (ECF No. 27), requesting a 46-day extension of time, to March 18, 2019 (March 17 is a
19   Sunday). This would be the second extension of this deadline; the first was for 59 days.
20   Respondents’ counsel states that the extension of time is necessary because of her
21   obligations in other cases. Richard’s counsel does not oppose the motion for extension
22   of time. The Court finds that Respondents’ motion for extension of time is made in good
23   faith and not solely for the purpose of delay, and that there is good cause for the
24   extension of time requested. The Court will grant this extension of time as requested.
25          Given the amount of time that Respondents will have had to respond to the
26   second amended petition, the Court will not look favorably upon any motion to further
27   extend this deadline.
28
                                                  1
1              IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of

2    Time (ECF No. 27) is GRANTED. Respondents will have until March 18, 2019, to file a

3    response to the second amended petition for writ of habeas corpus.

4              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

5    proceedings set forth in the order entered March 29, 2018 (ECF No. 14) will remain in

6    effect.

7

8              DATED THIS _31__ day of __January____________________, 2019
9

10
                                                      KENT J. DAWSON,
11                                                    UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
